—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered July 12, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5x/2 to 11 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues were properly placed before the jury, and we find no reason to disturb its determination. Concur—Wallach, J. P., Rubin, Mazzarelli and Andrias, JJ.